TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00259-CR


Tammy Balderrama, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 9014165, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on June 26, 2002.  At the court reporter's
request, the time for filing was extended to September 9, 2002.  The reporter's record has not been
received.
The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to file the
reporter's record no later than October 18, 2002.  No further extension of time will be granted.
It is ordered September 23, 2002.

Before Justices Kidd, B. A. Smith and Yeakel
Do Not Publish